Citation Nr: 1018255	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-00-177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to July 
1989.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2008 
rating decision of the VA Regional Office (RO) in Waco, Texas 
that granted service connection for coronary artery disease, 
diabetes mellitus, type II, and peripheral neuropathy of each 
lower extremity, and denied service connection for PTSD, 
peripheral neuropathy of the upper extremities, and a 
condition manifested by breathing difficulty, coughing and 
dizzy spells.  The Veteran filed a timely notice of 
disagreement to the initial ratings for the service-connected 
disabilities and to the denials of entitlement to service 
connection.  He was issued a statement of the case in August 
2008.

In correspondence dated and received in January 2009, the 
Veteran wrote that he wished to continue his appeal for 
bilateral upper extremity neuropathy and PTSD.  This was 
accepted as the substantive appeal.  In a letter dated in 
June 2009, the RO sent him a letter asking if he wished to 
continue his appeal for all of the other issues for which he 
had filed a notice of disagreement.  The appellant was 
advised that if no response was received within 30 days, his 
appeal would be continued only as to service connection for 
PTSD and upper extremity peripheral neuropathy.  No response 
has been received from the Veteran in this regard to date.  
Accordingly, the issues of entitlement to higher initial 
ratings for coronary artery disease, diabetes mellitus, type 
II, and peripheral neuropathy of each lower extremity, as 
well as entitlement to service connection for a condition 
manifested by breathing difficulty, coughing and dizzy spells 
are effectively withdrawn from appellate consideration.  

Following review of record, the issue of entitlement to 
service connection for peripheral neuropathy of the upper 
extremities will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.



FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304(f) 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has PTSD as the result of service 
in Vietnam for which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent a letter in September 2007 prior 
to the initial unfavorable decision on the claim of 
entitlement to service connection for PTSD.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were 
granted was also sent to the appellant at that time.  In this 
case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private clinical records have been 
requested and/or secured.  The Veteran was afforded a VA 
examination in February 2008, to include a clinical opinion.  
His statements in the record have been carefully considered.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate any additional 
existing evidence that is necessary or is able to be secured 
for a fair adjudication of the claim that has not been 
obtained.  For reasons discussed below, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim 
of entitlement to service connection for PTSD is ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App 128 (1997) 

Factual Background

The Veteran's service administrative records show that he 
served in the Air Force and had over three years and a half 
of foreign service.  His DD-214 reflects a number of military 
occupational specialties including pilot strategic bomber, 
fighter pilot, air operations pilot, and tactical aircraft 
pilot.  He received numerous awards, medals and citations 
that included the Vietnam Service Medal with three Bronze 
Stars, the Republic of Vietnam Gallantry Cross with Palm 
Device, and the Republic of Vietnam Campaign Medal.

The Veteran's service treatment records reflect no 
complaints, findings or references to a psychiatric disorder.  
On examination in March 1989 for retirement from service, he 
denied depression or nervous trouble or any sort.  His 
psychiatric status was evaluated as normal.  

The appellant was afforded a VA examination in February 1990 
and did not voice or reference any psychiatric complaints. 

A claim of entitlement to service connection for PTSD was 
received in August 2007.  

Extensive private clinical records dated between 2006 and 
2008 reflect treatment for multiple physical complaints and 
disorders.  On a physical examination in May 2007, it was 
noted that the Veteran seemed to be depressed.  No diagnosis 
was provided in this regard.  A clinical report dated in 
February 2008 indicated that he had been referred for 
evaluation and treatment of depression.  The Veteran reported 
a 16-year history of depression and related that he had had 
chronic anxiety for 30 years.  He related that he had been 
depressed for the past several months and that precipitating 
factors/stressors included medical problems.  A history of 
increased anxiety/excessive worrying, increased irritability 
and agitation was noted..  He said that he frequently felt 
restless.  It was noted that vegetative symptoms included 
insomnia, decreased appetite and fatigue, and that cognitive 
symptoms included impairment in memory and concentration and 
difficulty in making decisions.  It was reported that past 
psychiatric history was negative.  Following mental status 
examination, a diagnosis of major depressive disorder, 
recurrent, moderate, was rendered for which he was prescribed 
medication.  

The Veteran was afforded a VA examination for PTSD purposes 
in February 2008.  It was noted that the claims folder was 
reviewed and that he was administered psychological testing 
in addition to the clinical interview and mental status 
examination.  

The examiner noted the Veteran's various occupational 
specialties in service, the extensive list of meritorious 
awards, and his long and illustrious military career.  It was 
reported that there was a neurological assessment in May 2007 
indicating that the Veteran seemed to be depressed. 

The Veteran related that he was in combat and was a forward 
air controller/pilot in Vietnam.  He stated that they flew 
into certain areas in preparation for infantry insertions and 
engaged in strikes to 'soften the target areas'.  He reported 
that he was exposed to frequent rocket attacks, particularly 
at night when he was stationed in Soc Trang.  He said that 
there were some strikes on them but never any direct hits on 
the living quarters and that no one was killed.  The Veteran 
recalled flying near a forward operating base and talking to 
the commander of the base who pleaded for the aircraft to 
stay in the area so that they would not be attacked by 
Vietcong that night.  He said that they had to turn back and 
that felt guilty about this.  The appellant related that he 
was not aware of any other assaults after that but reported 
one situation when he was flying at night, got disoriented 
and thought he would crash and die.  He said he was able to 
right the plane and continue on.

The Veteran stated that after retirement from service, he 
worked as an editor for a time, went on to get his Ph.D in 
Spanish, was a salesman for a year, and worked as a Spanish 
instructor for many years until he had to have surgery.  He 
denied having any problems on the job or missing work due to 
mental illness.  It was noted that he was accompanied by his 
wife to the examination and they both reported a generally 
positive relationship.  

The appellant related that the current emotional problems he 
was having included becoming startled when he heard loud 
noises, difficulty with attention and concentration, sleep 
disturbance and insomnia, and occasional nightmares.  He 
reported some mild anxiety and said that he had always been 
somewhat high strung.  It was noted that he had some mild 
irritability, but no major anger or rageful outbursts.  It 
was reported that there was some mildly depressed mood 
related to his multiple physical conditions, but that this 
did not rise to the level of clinical depression.  The 
appellant said that he did not like people being behind him, 
was often on guard, and that news of the Iraq War had stirred 
up issues for him.

A comprehensive mental status examination was performed.  The 
examiner also analyzed the results of psychological testing 
in detail, found that it was not reflective of a PTSD 
diagnosis and that the Veteran's overall test profile did not 
reflect significant psychopathy.  In the assessment, the 
examiner stated that the Veteran reported some symptoms of 
PTSD and was exposed to life-threatening combat situations 
while flying missions in Vietnam, "but I do not see full 
criteria for a PTSD diagnosis".  It was noted that although 
he reported some intrusive thoughts, infrequent nightmares, 
and mild avoidance thoughts of Vietnam, he did not report 
other avoidance symptoms and therefore did not meet that 
criterion.  The examiner noted that the appellant had mild 
sleep disturbance, some irritability and mild hypervigilance 
but that this was no more than what would be typically seen 
in individuals who did not have a full PTSD diagnosis.  The 
examiner further added that the Veteran was not showing any 
signs of clinically significant occupational or social 
dysfunction.  Following examination, no Axis I diagnosis was 
rendered.  A General Assessment of Functioning score of 68 
was provided.  

Legal Analysis

The Board has carefully reviewed the extensive clinical 
evidence but finds that service connection for PTSD is not 
warranted.  In this regard, the Board points out that a key 
element in establishing service connection is to show that 
the Veteran currently has a diagnosis of the disability for 
which service connection is being sought. See 38 C.F.R. 
§ 3.304.  Although it was noted on VA examination that the 
Veteran reported a number of PTSD symptoms, it was found that 
he did not meet the criteria for that diagnosis and that 
psychological testing was also not reflective of a diagnosis 
of PTSD.  There is no other diagnosis of PTSD in the 
extensive private clinical records.  Consequently, there is 
no medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125.  Since regulations require medical evidence 
diagnosing the claimed condition, the Veteran's self 
assessment is not competent. 38 C.F.R. § 3.304.  The Board 
concludes that there is no reliable and/or probative evidence 
indicating that the Veteran has PTSD.  Therefore, in the 
absence of a diagnosis of a current disability, there can be 
no valid claim in this regard. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Under these circumstances, the 
Veteran has not met the regulatory requirements to establish 
service connection for PTSD and it must be denied.  The 
preponderance of the evidence is against the claim. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49,


ORDER

Service connection for PTSD is denied.




REMAND

The Veteran asserts that he has peripheral neuropathy of the 
upper extremities for which service connection should be 
granted.  

Th record reflects that the Veteran underwent electromyogram 
and nerve conduction study in June 2006 and was found to have 
severe generalized sensorineural polyneuropathy, most likely 
diabetic neuropathy.  When examined for VA compensation and 
pension purposes in February 2008, he reported numbness and 
tingling of the fingers.  No findings regarding the upper 
extremities were noted.  In this regard, the examiner 
provided an assessment of "[s]subjection [sic] symptoms of 
neuropathy of his upper extremities at least as likely as not 
secondary to diabetes."  A private examination report dated 
in April 2008 from C. Acosta, M.D., F.A.C.S., indicated that 
there was no sensory deficit or evidence of alteration of 
pinprick in the upper or lower extremities, and that joint 
position sense and vibratory sensation were normal.  

In view of the above, the Board finds that the record as it 
stands is not sufficiently developed to adjudicate the claim 
of entitlement to service connection for peripheral 
neuropathy of the upper extremities.  It is felt that the 
findings of generalized polyneuropathy in June 2006 are not 
specific enough to ascribe neuropathy to the upper 
extremities.  Additionally, there appears to be a potential 
conflict between the VA examiner's assessment in February 
2008 and Dr. Acosta's findings in April 2008.  The Board also 
concludes that the VA examination in this regard is 
inadequate as no findings regarding the upper extremities 
were reported, and because the "subjective" peripheral 
neuropathy of the upper extremities the examiner relates to 
service-connected diabetes is amenable to physical 
verification and corroboration.  Moreover, the Board observes 
that it has been more than two years since the most recent 
clinical evaluation in the record has addressed the claimed 
disability.  The Board is prohibited from making conclusions 
based on its own medical judgment. See Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Under the circumstances, the Board 
finds that a current examination is required to definitively 
determine whether the Veteran has peripheral neuropathy of 
the upper extremities, and the probably etiology of such.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be 
scheduled for a VA neurological 
examination by an appropriate 
physician.  All indicated tests 
and studies deemed necessary 
should be performed, and clinical 
findings should be reported in 
detail.  The claims folder should 
be made available to the 
physician.  A comprehensive 
clinical history should be 
obtained and the report should be 
returned in a narrative format.

Based on a thorough review of the 
evidence of record and physical 
examination, the physician should 
provide an opinion as to the 
following:  Does the Veteran have 
peripheral neuropathy of the upper 
extremities; and if so, what is 
the probable etiology of such?  

The examination report must 
include a complete rationale for 
all opinions and conclusions 
reached.

2.  The Veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2009).

3.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

4.  After taking any further 
development deemed 
appropriate, the RO should 
re-adjudicate this remaining 
issue on appeal.  If the 
benefit is not granted, the 
appellant and his 
representative should be 
provided a supplemental 
statement of the case and 
afforded an opportunity to 
respond before the case is 
returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


